DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-15 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obstacle detection unit configured to receive an electromagnetic wave reflected from a reflection point of an obstacle in order to detect a position of the obstacle; an identity determination unit configured to, when a plurality of obstacles is detected by the obstacle detection unit, determine whether the plurality of obstacles is a same object based on positions or speeds of the detected obstacles; and a collision determination unit configured to determine a possibility of a collision with the plurality of obstacles detected by the obstacle detection unit based on a result of the determination by the identity determination unit in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim – US 2020/0062277 A1) in view of Baba (Baba – US 2020/0055494 A1).

As to claim 1, Kim discloses a rear cross collision detection system comprising:
an obstacle detection unit (Kim: FIG. 3 the radar sensors 2) configured to receive an electromagnetic wave reflected from a reflection point of an obstacle in order to detect a position of the obstacle (Kim: [0009]-[0010], [0041]-[0043], [0056]-[0057], and FIG. 1-3: radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the first rear-side detection boundary 10a transmits a transmission signal and receives a reception signal reflected from the side part of the first target vehicle 110 entering the first rear-side detection boundary 10a of the radar… a radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the second rear-side detection boundary 10b may transmit a transmission signal to the second target vehicle 120 and the blind spot detection system 200 may detect the front coordinate P of the second target vehicle 120 through a reception signal reflected from the second target vehicle 120 and received by the radar);
an identity determination unit configured to, when a plurality of obstacles is detected by the obstacle detection unit (Kim: [0072], [0085]-[0092], and FIG. 1-3: wherein the controller 5 may store therein longitudinal lengths of vehicles corresponding to a vehicle types, identify a vehicle type of the target vehicle detected by the one or more image sensors 1, and estimate the first longitudinal length of the target vehicle based on a longitudinal length of a vehicle corresponding to the identified vehicle type of the target vehicle 110 or 120).

Kim does not explicitly disclose an identity determination unit configured to, determine whether the plurality of obstacles is a same object based on positions or speeds of the detected obstacles; and 
a collision determination unit configured to determine a possibility of a collision with the plurality of obstacles detected by the obstacle detection unit based on a result of the determination by the identity determination unit.

However, it has been known in the art of vehicle control to implement an identity determination unit configured to, determine whether the plurality of obstacles is a same object based on positions or speeds of the detected obstacles; and 
a collision determination unit configured to determine a possibility of a collision with the plurality of obstacles detected by the obstacle detection unit based on a result of the determination by the identity determination unit, as suggested by Baba, which discloses an identity determination unit (Baba: FIG. 1 the object determination unit 23) configured to, determine whether the plurality of obstacles is a same object based on positions or speeds of the detected obstacles (Baba: Abstract, [0039], [0048], [0067], [0077], and FIG. 1: when the object determining unit 23 determines that the electromagnetic wave target and the image target represent the same object, the collision determination unit 26 is configured to fuse the first position and the second position to calculate a single fusion (fused, i.e., united) position which is new position information for the object which has been determined as the same object); and 
a collision determination unit (Baba: FIG. 1 the collision determination unit 26) configured to determine a possibility of a collision with the plurality of obstacles detected by the obstacle detection unit based on a result of the determination by the identity determination unit (Baba: [0073]-[0075], [0084]-[0085], FIG. 1, and FIG. 5: In addition to calculating the future position, the collision determination unit 26 may calculate the position in the lateral direction indicating the vehicle width of the object among the objects determined as the fusion target, and determine the possibility of a collision occurring between the object and the own vehicle based on the lateral position).

Therefore, in view of teachings by Kim and Baba, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle of Kim to include an identity determination unit configured to, determine whether the plurality of obstacles is a same object based on positions or speeds of the detected obstacles; and a collision determination unit configured to determine a possibility of a collision with the plurality of obstacles detected by the obstacle detection unit based on a result of the determination by the identity determination unit, as suggested by Baba. The motivation for this is to determine a position of a detected obstacle in order to provide appropriate vehicle controls to prevent collision between a host vehicle and the detected obstacle.

As to claim 2, Kim and Baba disclose the limitations of claim 1 further comprising the rear cross collision detection system of claim 1, wherein the obstacle detection unit (Kim: FIG. 5 the controller 5 and Baba: [0039]-[0040] and FIG. 1 the electromagnetic wave sensor 31: he electromagnetic wave sensor 31 is configured to transmit a transmission wave having directivity such as that gained by a millimeter wave, a radar, or the like. In addition, the electromagnetic wave sensor 31 is configured to detect the position of an object or a relative speed with respect to the own vehicle, based on a reflected wave reflected from an electromagnetic wave target in response to the transmission of the transmission wave) is connected to radar sensors (Kim: FIG. 3 the radar sensors 2 and Baba: Abstract, [0039], [0048], [0067], [0077], and FIG. 1: when the object determining unit 23 determines that the electromagnetic wave target and the image target represent the same object, the collision determination unit 26 is configured to fuse the first position and the second position to calculate a single fusion (fused, i.e., united) position which is new position information for the object which has been determined as the same object), respectively located at rear-end portions of both lateral sides of a vehicle (Kim: [0010], [0043], [0056], [0094], and FIG. 1-3: a radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the first rear-side detection boundary 10a transmits a transmission signal and receives a reception signal reflected from the side part of the first target vehicle 110 entering the first rear-side detection boundary 10a of the radar… a radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the second rear-side detection boundary 10b may transmit a transmission signal to the second target vehicle 120 and the blind spot detection system 200 may detect the front coordinate P of the second target vehicle 120 through a reception signal reflected from the second target vehicle 120 and received by the radar), in order to detect a position of the obstacle located behind or beside the vehicle (Kim: [0010], [0043], [0056], [0094], and FIG. 1-3 and Baba: [0073]-[0075], [0084]-[0085], FIG. 1, and FIG. 5: In addition to calculating the future position, the collision determination unit 26 may calculate the position in the lateral direction indicating the vehicle width of the object among the objects determined as the fusion target, and determine the possibility of a collision occurring between the object and the own vehicle based on the lateral position). 

As to claim 3, Kim and Baba disclose the limitations of claim 1 further comprising the rear cross collision detection system of claim 1, wherein the identity determination unit calculates a difference in a longitudinal-directional position (Kim: [0010], [0043], [0056], [0094], and FIG. 1-3: a radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the first rear-side detection boundary 10a transmits a transmission signal and receives a reception signal reflected from the side part of the first target vehicle 110 entering the first rear-side detection boundary 10a of the radar… a radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the second rear-side detection boundary 10b may transmit a transmission signal to the second target vehicle 120 and the blind spot detection system 200 may detect the front coordinate P of the second target vehicle 120 through a reception signal reflected from the second target vehicle 120 and received by the radar) or a difference in a transverse-directional position between the plurality of obstacles based on detected positions of the plurality of obstacles (Kim: [0010], [0043], [0056], [0094], and FIG. 1-3 and Baba: [0052], [0055]-[0056], and FIG. 2), and determines that the plurality of obstacles is a same object when the calculated difference in the longitudinal-directional position or the calculated difference in the transverse-directional position is equal to or less than a predetermined position difference (Baba:[0006]: This determination condition is based on a difference between two periods of time and a predetermined threshold. One period of time is estimated as being required for the vehicle, which is calculated based on a current position of an object detected by the electromagnetic wave sensor, will collide with an object. The other period of time is estimated as being required for the vehicle, which is calculated based on current position detected from acquired images, will collide with an object. If a difference between both periods of time is equal to or less than the threshold, it is determined that both objects represent the same object). 

As to claim 5, Kim and Baba disclose the limitations of claim 1 further comprising the rear cross collision detection system of claim 1, further comprising: a direction estimation unit configured to estimate a moving direction of the obstacle based on a position of the obstacle, detected by the obstacle detection unit (Kim: [0008]-[0010], [0072], [0085], [0094], and FIG. 7-11: The controller 5 may estimate a first longitudinal length of the target vehicle 110 or 120 which approaches the host vehicle 100 in a front area of the host vehicle 100, measure a reference coordinate and a second longitudinal length of the target vehicle 110 or 120 which goes away from the host vehicle 100 in a rear-side area of the host vehicle 100, measure a front coordinate of the target vehicle 110 or 120 based on the reference coordinate, the first longitudinal length and the second longitudinal length, and generate a warning according to whether the front coordinate of the target vehicle 110 or 120 is located in a preset blind spot alert area 20 of the host vehicle 100 and ), wherein the collision determination unit determines a possibility of a collision with the obstacle based on a moving direction of the obstacle, estimated by the direction estimation unit (Baba: [0067], [0073]-[0077], [0080]-[0086], FIG. 1 the collision determination unit 26, and FIG. 3: the collision determination unit 26 calculates a movement trajectory of an object determined as a fusion target based on a plurality of fusion positions having different time series, and extends the movement trajectory toward the own vehicle to calculate a future position of the object).

As to claim 9, Kim and Baba disclose the limitations of claim 5 further comprising the rear cross collision detection system of claim 5 wherein, upon determining that the plurality of obstacles is a same object, the identity determination unit determines an obstacle detected first by the obstacle detection unit to be a first obstacle, and determines an obstacle subsequently detected by the obstacle detection unit to be a second obstacle (Baba: [0013], [0048]-[0049], [0067]-[0068], [0089], and FIG. 1-3: In part (a) of FIG. 4 shows an electromagnetic wave detection region A1 which is a field region in front of the own vehicle, in which an object (a first object) can be detected by the electromagnetic wave sensor 31, while an imaging region A2 which is a field region in front of the own vehicle, in which an image with an object (a second object) can be acquired by the image sensor 32), and wherein the collision determination unit determines a possibility of a collision with the second obstacle based on an assumption that a moving direction of the second obstacle is identical to a moving direction of the first obstacle (Baba: [0067], [0073]-[0077], [0080]-[0086], FIG. 1 the collision determination unit 26, and FIG. 3: the collision determination unit 26 calculates a movement trajectory of an object determined as a fusion target based on a plurality of fusion positions having different time series, and extends the movement trajectory toward the own vehicle to calculate a future position of the object).

As to claim 14, Kim and Baba disclose the limitations of claim 1 further comprising the rear cross collision detection system of claim 1, further comprising:
a notification unit (Baba: [0086], [0088], [0187], [0208], [0211], and FIG. 1 the driving support apparatus 40: The driving support device 40 is a warning device that emits a warning sound to the driver or a brake device that decelerates the speed of the own vehicle, and performs a collision avoidance operation and a collision reduction operation with an object based on a result of determination by the collision determination unit) configured to notify a driver of a possibility of a collision with the obstacle (Kim: [0052], [0085], [0094], [0119], FIG. 4-6, and FIG. 10-11: when the front coordinate of the second target vehicle 120 among the detected first target vehicle 110 and second target vehicle 120 is located in the blind spot alert area 20, the controller 5 controls a speaker of the host vehicle 100 to activate a warning sound or perform control to generate vibration of a steering wheel) when the collision determination unit determines that there is a possibility of a collision with the obstacle (Baba: [0086], [0088], [0187], [0208], [0211], FIG. 1 the driving support apparatus 40, and FIG. 5: The driving support device 40 is a warning device that emits a warning sound to the driver or a brake device that decelerates the speed of the own vehicle, and performs a collision avoidance operation and a collision reduction operation with an object based on a result of determination by the collision determination unit).

As to claim 15, Kim and Baba discloses all the rear Cross collision detection method limitations as claimed that mirrors the rear cross collision detection system limitations in claim 1; thus, claim 14 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a rear Cross collision detection method comprising: 
receiving an electromagnetic wave reflected from a reflection point of an obstacle to detect a position of the obstacle (Kim: [0009]-[0010], [0041]-[0043], [0056]-[0057], and FIG. 1-3: radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the first rear-side detection boundary 10a transmits a transmission signal and receives a reception signal reflected from the side part of the first target vehicle 110 entering the first rear-side detection boundary 10a of the radar… a radar mounted to the rear-side portion of the host vehicle 100 and having a boundary range of the second rear-side detection boundary 10b may transmit a transmission signal to the second target vehicle 120 and the blind spot detection system 200 may detect the front coordinate P of the second target vehicle 120 through a reception signal reflected from the second target vehicle 120 and received by the radar); 
when a plurality of obstacles is detected, determining whether the plurality of obstacles is a same object based on positions or speeds of the detected obstacles (Baba: Abstract, [0039], [0048], [0067], [0077], and FIG. 1: when the object determining unit 23 determines that the electromagnetic wave target and the image target represent the same object, the collision determination unit 26 is configured to fuse the first position and the second position to calculate a single fusion (fused, i.e., united) position which is new position information for the object which has been determined as the same object); and 
determining a possibility of a collision (Baba: FIG. 1 the collision determination unit 26) with the plurality of obstacles detected by an obstacle detection unit based on a result of the determining whether the plurality of obstacles is a same object (Baba: [0073]-[0075], [0084]-[0085], FIG. 1, and FIG. 5: In addition to calculating the future position, the collision determination unit 26 may calculate the position in the lateral direction indicating the vehicle width of the object among the objects determined as the fusion target, and determine the possibility of a collision occurring between the object and the own vehicle based on the lateral position). 

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim – US 2020/0062277 A1) in view of Baba (Baba – US 2020/0055494 A1) and further in view of Kim et al. (Kim et al. - 2017/0282915 A1).

As to claim 6, Kim and Baba disclose the limitations of claim 5 except for the claimed limitations of the rear cross collision detection system of claim 5, wherein the direction estimation unit calculates a ratio of a change in a longitudinal-directional position of the obstacle to a change in a transverse-directional position of the obstacle using positions of the plurality of obstacles, detected by the obstacle detection unit, in order to estimate a moving direction of the obstacle.
However, it has been known in the art of vehicle control to implement the direction estimation unit calculates a ratio of a change in a longitudinal-directional position of the obstacle to a change in a transverse-directional position of the obstacle using positions of the plurality of obstacles, detected by the obstacle detection unit, in order to estimate a moving direction of the obstacle, as suggested by Kim et al., which discloses the direction estimation unit calculates a ratio of a change in a longitudinal-directional position of the obstacle to a change in a transverse-directional position of the obstacle using positions of the plurality of obstacles, detected by the obstacle detection unit, in order to estimate a moving direction of the obstacle (Kim et al.: Abstract, [0011], [0025]-[0027], [0035]-[0041], [0046], [0068], and FIG. 1-3: the determination unit 120 according to an embodiment of the present invention may determine a movement direction of another detected vehicle based on a location of the other vehicle detected by the detection unit 110, select another vehicle that moves in one direction including a transverse direction from the driver's vehicle as a target vehicle, and determine whether the selected target vehicle approaches or moves away from the driver's vehicle by tracking a driving trace of the target vehicle).
Therefore, in view of teachings by Kim, Baba, and Kim et al. it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle of Kim and Baba to include the direction estimation unit calculates a ratio of a change in a longitudinal-directional position of the obstacle to a change in a transverse-directional position of the obstacle using positions of the plurality of obstacles, detected by the obstacle detection unit, in order to estimate a moving direction of the obstacle, as suggested by Kim et al.. The motivation for this is to determine a position of a detected obstacle in order to provide appropriate vehicle controls to prevent collision between a host vehicle and the detected obstacle.

As to claim 11, Kim, Baba, and Kim et al. disclose the limitations of claim 5 further comprising the rear cross collision detection system of claim 5, wherein the obstacle detection unit calculates a transverse-directional distance from a vehicle to the obstacle (Kim et al.: Abstract, [0011], [0025]-[0027], [0035]-[0041], [0046], [0068], and FIG. 1-3: the determination unit 120 according to an embodiment of the present invention may determine a movement direction of another detected vehicle based on a location of the other vehicle detected by the detection unit 110, select another vehicle that moves in one direction including a transverse direction from the driver's vehicle as a target vehicle, and determine whether the selected target vehicle approaches or moves away from the driver's vehicle by tracking a driving trace of the target vehicle) and a transverse-directional speed of the obstacle using the detected position of the obstacle (Kim et al.: [0039], [0065]-[0066], [0116], FIG. 1-3, and FIG. 7: the determination unit may determine whether the target vehicle approaches the driver's vehicle based on a relative speed of the other vehicle calculated based on the location of the target vehicle detected in step S300. For detailed example, when a relative speed of a first other vehicle that moves in another direction, which is not a direction toward the driver's vehicle, is positive, the determination unit may determine that the first other vehicle moves away from the driver's vehicle. When a relative speed of a second other vehicle that moves toward the driver's vehicle is positive, the determination unit may determine that the second other vehicle approaches the driver's vehicle), and wherein the collision determination unit calculates an estimated time to collision based on the calculated transverse-directional distance and transverse-directional speed, and determines that there is a possibility of a collision with the obstacle when the obstacle is located within a predetermined region and the estimated time to collision is equal to or less than a predetermined time (Kim et al.: Abstract, [0011], [0025]-[0027], [0035]-[0041], [0046], [0068], [0093]-[0097], FIG. 1-3, and FIG. 5: calculate a time of collision with the fusion target vehicle and, when the collision time is within a preset threshold time, make a control to operate one or more of a warning display device, an alarm output device, and a braking system). 

As to claim 12, Kim, Baba, and Kim et al. disclose the limitations of claim 11 further comprising the rear cross collision detection system of claim 11, wherein the collision determination unit sets the transverse-directional speed of the obstacle using a previously detected transverse-directional speed of the obstacle and a currently detected transverse-directional speed of the obstacle based on the moving direction of the obstacle (Kim: Abstract, [0011], [0025]-[0027], [0035]-[0041], [0046], [0068], and FIG. 1-3: The track information of the other vehicle uses the output values of the radar sensors based on a characteristic of the radar sensors corresponding to a remote detection, and the distance information of the other vehicle uses the output values of the ultrasonic sensors based on a characteristic of the ultrasonic sensors 113 corresponding to an accurate detection of a short-distance object, but the present invention is not limited thereto. Accordingly, the controller 130 may select a target vehicle, of which the track information of the other vehicle corresponds to a direction toward the driver's vehicle and of which the distance information of the other vehicle is within a predetermined distance from the driver's vehicle, as a fusion target vehicle).

As to claim 13, Kim, Baba, and Kim et al. disclose the limitations of claim 11 further comprising the rear cross collision detection system of claim 11, wherein the collision determination unit modifies the predetermined region such that a portion of a region close to a vehicle is excluded from the predetermined region based on the moving direction of the obstacle (Kim: Abstract, [0011], [0025]-[0027], [0035]-[0041], [0046], [0068], and FIG. 1-3: The track information of the other vehicle uses the output values of the radar sensors based on a characteristic of the radar sensors corresponding to a remote detection, and the distance information of the other vehicle uses the output values of the ultrasonic sensors based on a characteristic of the ultrasonic sensors 113 corresponding to an accurate detection of a short-distance object, but the present invention is not limited thereto. Accordingly, the controller 130 may select a target vehicle, of which the track information of the other vehicle corresponds to a direction toward the driver's vehicle and of which the distance information of the other vehicle is within a predetermined distance from the driver's vehicle, as a fusion target vehicle).

Allowable Subject Matter
Claims 4, 7-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach the combination of the limitations including wherein the identity determination unit calculates a difference in a longitudinal-directional speed or a difference in a transverse-directional speed between the plurality of obstacles based on detected positions of the plurality of obstacles, and determines that the plurality of obstacles is a same object when the calculated difference in the longitudinal-directional speed or the calculated difference in the transverse-directional speed is equal to or less than a predetermined speed difference, as presented in claim 4. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 4.

The prior art does not teach the combination of the limitations including wherein, when an approach angle between a moving direction of the obstacle, estimated by the direction estimation unit, and a transverse axis of a vehicle is equal to or greater than a predetermined first angle, the identity determination unit calculates a difference in longitudinal-directional position between the plurality of obstacles based on the detected positions of the plurality of obstacles, and determines that the plurality of obstacles is a same object when the calculated difference in the longitudinal-directional position is equal to or less than a predetermined position difference, as presented in claim 7. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 7.

The prior art does not teach the combination of the limitations including wherein, when an approach angle between a moving direction of the obstacle, estimated by the direction estimation unit, and a transverse axis of a vehicle is less than a predetermined second angle, the identity determination unit calculates a difference in transverse- directional position between the plurality of obstacles based on the detected positions of the plurality of obstacles, and determines that the plurality of obstacles is a same object when the calculated difference in the transverse-directional position is equal to or less than a predetermined position difference, as presented in claim 8. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 8.

The prior art does not teach the combination of the limitations including a reliability determination unit configured to collect a plurality of moving directions of the obstacle, estimated by the direction estimation unit, and to determine reliability of estimation of a moving direction of the obstacle using a number of collected moving directions and a variance or standard deviation between the collected moving directions, wherein, when the reliability of estimation determined by the reliability determination unit is equal to or greater than a predetermined level, the collision determination unit determines a possibility of a collision with the obstacle based on the moving direction of the obstacle, as presented in claim 10. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 10.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kunii et al., US 2018/0118099 A1, discloses image projection apparatus.
Kim, US 2019/0329744 A1, disclose alert and control system and method for assisting driver.
Saito et al., US 2019/0359204 A1, discloses collision mitigation apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684